Title: From James Madison to Edmund Pendleton, 3 March 1788
From: Madison, James
To: Pendleton, Edmund


Dear Sir
N. York Mar. 3. 88.
The Convention of N. Hampshire have disappointed much the general expectation. Instead of adopting the Constitution they have adjourned without any final decision until June; this expedient being found necessary to prevent a rejection. It seems that a majority of 3 or 4 members would have voted in the negative, but in this majority were a number who had been proselyted by the discussions, but were bound by positive instructions. These concurred with the federalists in the adjournment, and carried it by a majority of 57 agst. 47. It is not much doubted that in the event N. Hampshire will be among the adopting States. But the influence of this check will be very considerable in this State (N. York) and in several others. I have enquired whether June was preferred for the 2d. meeting, from any reference to Virga. or N. York, and am informed that it was merely an accommodation to the intermediate annual elections & Courts.
I am just setting out for Virga. and shall not write again from this place. I wish you every happiness & am Dr Sir Yr Affe friend
Js. Madison Jr
